 


113 HR 5014 IH: Illegal Entry Accountability Act of 2014
U.S. House of Representatives
2014-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
2d Session
H. R. 5014 
IN THE HOUSE OF REPRESENTATIVES 
 
June 30, 2014 
Mr. Weber of Texas (for himself, Mr. Yoho, Mr. Chabot, Mr. Stockman, Mr. Sessions, and Mr. Neugebauer) introduced the following bill; which was referred to the Committee on Foreign Affairs
 
A BILL 
To suspend foreign assistance to certain countries related to unlawful migration. 
 
 
1.Short titleThis Act may be cited as the Illegal Entry Accountability Act of 2014. 
2.Findings Congress finds the following: 
(1)The border between the United States and Mexico is not secure on either side, thereby allowing hundreds of thousands of individuals annually to enter the United States illegally. 
(2)The majority of the individuals illegally crossing the United States-Mexico border are from Mexico, Honduras, Guatemala, and El Salvador. 
(3)Today, tens of thousands of unaccompanied alien children are crossing the United States-Mexico border sparking a humanitarian crisis and endangering thousands of children. 
(4)The Department of Homeland Security is spending millions of Americans’ tax dollars to process and provide housing and healthcare services to unaccompanied alien children. 
(5)The countries previously listed have failed to secure their borders and have failed to adopt and enforce policies that discourage illegal immigration into the United States. 
3.Suspension of foreign assistance 
(a)In generalUpon enactment of this Act, the Secretary of State shall immediately suspend all United States foreign assistance to the countries of Mexico, Honduras, Guatemala, and El Salvador. Such assistance may be reinstated only if Congress determines that Mexico, Honduras, Guatemala, and El Salvador have taken sufficient action to mitigate unlawful United States-Mexico border crossings by their respective citizens. 
(b)ReportThe Secretary of State shall annually submit to Congress a report documenting the measures taken by Mexico, Honduras, Guatemala and El Salvador to mitigate unlawful entry into the United States by its citizens. 
(c)ExceptionForeign assistance distributed under the International Narcotic Control Law Enforcement program shall not be considered under subsection (a). 
 
